Title: Thomas Jefferson to Samuel Brown, 13 November 1813
From: Jefferson, Thomas
To: Brown, Samuel


          Dear Sir Monticello Nov. 13. 1813.
          On the 24th of April I took the liberty of putting under your cover a letter for James L. Henderson of Washita, and in yours of May 25. you were so kind as to state to me the conveyance you had procured for it, and the probability that an answer might be returned by the same person. none having been recieved, I fear that that man Henderson does not mean to answer, altho’ in that letter I only asked from him some particular information as to facts which he alone possesses, and which might enable me to compromise advantageously,
			 or perhaps defeat the claim set up to the lands
			 he sold me. I asked for nothing but the information he possessed, saying nothing about his responsibility, because I believe it worth nothing as he went off to Washita bankrupt, this of course renders his information the more important to me and therefore I write him another letter & again trouble you with the request to find a conveyance to him. I do not know his particular residence at Washita, nor whether there is a post to that country, or what his nearest post office is, nor even do I know in what state or territory it is. if I could learn these particulars, I might save you
			 the trouble of being the medium of our correspondence. it would be still more important to me if I could find out some good character near him whom I could request to confer with him &
			 communicate the result.
          
          The Capsicum which accompanied your letters recieved in June, was of course too late for that season, but I shall give it a fair trial in the spring. if it proves more equal to our climate than our former kinds it will be a valuable addition to our gardens. I sent some of it to Dr Sheecut of S. Carolina, author of the Flora Caroliniensis, and some
			 to mr McMahon of Philadelphia, that it might be tried in those places also.
          A medical gentleman called on me a few days ago, on his way to Washington to obtain a patent for a
			 medical machine invented by Dr Jennings of Lynchburg, which, after an experience of 6. months they consider almost as a Panacea. it is a tin quadrantal tube, like that in the margin  about 3. feet long, 4.I. diameter at the
			 lower end and 2.I. at the upper. into the square aperture at bottom is set a small tin cup of ardent spirits, which are kindled, and the fumes issue at the small end which is introduced into the
			 bed
			 of the patient, under the bedclothes, and the fumes permitted to apply as an atmosphere to the whole body, or to any particular part of it, as the Doctor & patient may chuse. it produces what
			 degree of sweat you desire. he uses it as a substitute for the water bath, but ascribes abundance of other effects to it. of these you will perform form better conceptions than I can. I was almost tempted to let him try his
			 invention on my chronic rheumatism under which
			 I
			 have been suffering much for some weeks past. but I consider that an old
			 crazy carcase like mine is not a safe subject for new experiments. with every wish for your health & happiness accept the assurance of my great friendship and respect.
          Th:
            Jefferson
        